ST Own NN Don Fe W YY

NO wo vO NO NO NO NO NO NO wm mw ee ee ele
Co NO UN FP Ww NY —|-& TD Oo eH NI DB nH fF W NO

 

 

Case 2:18-cv-02081-TLN-KJN Document 65 Filed 02/12/19 Page 1 of 3

AARON J. FISCHER (SBN 247391)
Aaron.Fischer@disabilityrightsca.org

ANNE HADREAS (SBN 253377)
Anne.Hadreas@disabilityrightsca.org

DISABILITY RIGHTS CALIFORNIA

1330 Broadway, Suite 500

Oakland, CA 94612

Telephone: (510) 267-1200

Fax: (510) 267-1201

TIFANEI RESSL-MOYER (SBN 319721)
Tifanei.Ressl-Moyer@disabilityrightsca.org

DISABILITY RIGHTS CALIFORNIA

1831 K Street

Sacramento, CA 95811

Telephone: (916) 504-5800

Fax: (916) 504-5801

DONALD SPECTER (SBN 83925)
DSpecter@prisonlaw.com

MARGOT MENDELSON (SBN 268583)
MMendelson@prisonlaw.com

SOPHIE HART (SBN 321663)
SophieH@prisonlaw.com

PRISON LAW OFFICE

1917 Fifth Street

Berkeley, California 94710

Telephone: (510) 280-2621

Fax: (510) 280-2704

Attorneys for Plaintiffs

JESSICA VALENZUELA SANTAMARIA

(220934)
jvs@cooley.com

MARK A. ZAMBARDA (314808)
mzambarda@cooley.com

ADDISON M. LITTON (305374)
alitton@cooley.com

COOLEY LLP

3175 Hanover Street

Palo Alto, CA 94304-1130

Telephone: (650) 843-5000

Fax: (650) 849-7400

KATHLYN A. QUERUBIN (SBN 275085)
kquerubin@cooley.com

COOLEY LLP

101 California Street, Sth Floor

San Francisco, CA 94111-5800

Telephone: (415) 693-2000

Fax: (415) 693-2222

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

LORENZO MAYS, RICKY

RICHARDSON, JENNIFER BOTHUN,

ARMANI LEE, LEERTESE BEIRGE, and

CODY GARLAND, on behalf of

themselves and all others similarly situated,
Plaintiffs,

V.
COUNTY OF SACRAMENTO

Defendant.

 

 

Case No.: 2:18-cv-02081 TLN KJN
CLASS ACTION
DECLARATION OF JAMES HOLSTON

Case No,: 2:18-cev-02081 TLN KIN
HOLSTON DECLARATION

 
DO wm NO NH BR WwW PO =

Oo ND Dn fF WN KH DO Oe ANQ DN F&F Ww NY

 

 

Case 2:18-cv-02081-TLN-KJN Document 65 Filed 02/12/19 Page 2 of 3

I, James Holston, declare as follows:

1, I have personal knowledge of the following facts and would competently
testify to them if called upon by a court to do so.

2. I am a pretrial detainee in Sacramento County’s Main Jail. I have been
detained since October 1, 2018.

3. I have been diagnosed with schizoaffective disorder and have been
prescribed psychotropic drugs to treat my mental illness. I experience unrealistic,
paranoid thoughts and hallucinations. I frequently think I can feel people touching me
when no one is there. Sometimes I think that I am Jesus Christ.

4, The only treatment I currently receive for my illness is medication
(Risperdal). There are no group programs, no counseling, and no therapy.

5. I used to be in the IOP program, where we had more programming. I
was told that I had “graduated” so I had to be transferred out of the program. I felt a
little better when I was on the IOP unit because I had things to do, and I got to interact
with others.

6. In October, I attempted suicide in my cell. Jail staff responded by
putting me in the hole, with no water and no bathroom, just a grate on the floor. It was
terrible. They made me strip out of my clothes, wear a green suit, and sleep on the
freezing cold floor. There was no working button in my cell, so there was no way for
me to call the officers. There were no windows outside and nothing to do. I felt like I
was being punished for trying to kill myself.

7. After two days on suicide watch I was put in 2P. Staffasked me “are
you suicidal?” every day. Sometimes I lied and said “no” just because I didn’t want to

go back to the hole. If I feel suicidal again I am not sure that I would tell anyone at the

jail. I do not want to go back to the hole.

2 Case No.: 2:18-cv-02081 TLN KJN
HOLSTON DECLARATION

 
Oo fo NY BDO una Ff W NO —

on Dn UN FF WY KH DO OH ANQ DH FF WYN KF CO

 

 

Case 2:18-cv-02081-TLN-KJN Document 65 Filed 02/12/19 Page 3 of 3

I declare under penalty of perjury that the forgoing is true and correct. Executed

this 7" day of January, 2019 at Sacramento, California.

Ly mp C. py ior

James Holston

3 Case No.: 2:18-cv-02081 TLN KIN
HOLSTON DECLARATION

 
